Case: 4:14-cv-01490-HEA Doc. #: 349 Filed: 02/12/19 Page: 1 of 1 PageID #: 5053


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

TRACEY WHITE, et al.                            )
                                                )
         Plaintiffs,                            )
                                                )
    v.                                          )        No. 4:14CV1490 HEA
                                                )
THOMAS JACKSON, et al.,                         )
                                                )
         Defendant.                             )
                                                )

                                             ORDER

      IT IS HEREBY ORDERED that jury in this cause was kept together during deliberation

and that the jury meal provided shall be furnished at the expense of the United States.

      Dated this 12th day of February, 2019.


                                                _______________________________
                                                   HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE
